Citation Nr: 0421655	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gynecological 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had verified active military service from 
February 1979 to November 1979, from January 1991 to June 
1991, and from December 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which determined that the 
veteran had not submitted new and material evidence in order 
to reopen her claim for entitlement to service connection for 
a hysterectomy.

When the veteran's claim was initially before the Board in 
October 1999, it was determined that the veteran had 
submitted new and material evidence in order to reopen her 
claim.  

FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that the veteran's endometriosis preexisted the veteran's 
entry into active duty IN 1991.

2.  The evidence is in equipoise as to whether the veteran's 
gynecological disorders, including endometriosis, increased 
in severity beyond the natural progress of the disease in 
service from January 1991 to June 1991.

3.  The veteran's gynecological disorders, including 
endometriosis, resulted in a hysterectomy. 

CONCLUSION OF LAW

The veteran's gynecological disorders, including 
endometriosis, were aggravated in service, resulting in a 
hysterectomy; the grant of service connection is warranted 
for gynecological disability with endometriosis resulting in 
hysterectomy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the available service medical records does not 
reveal that the appellant underwent a hysterectomy while on 
active duty.  Service medical records show a June 1978 
examination which showed a negative pelvic examination.  The 
veteran was examined in November 1979 and found to be 4 to 6 
weeks pregnant.  The veteran was separated from service in 
November 1979.  Before deployment to Saudi Arabia, the 
veteran underwent a physical examination in January 1991.  
She reported undergoing a laser surgical procedure in 1989 
for endometriosis with a good result.  On the veteran's 
Report of Medical History form from March 1991, it was noted 
that the veteran underwent laser surgery for endometriosis in 
1988 in Sarasota, Florida.  In a statement dated June 1991, 
the veteran indicated that she had endometriosis while in the 
Southwest Asia region.  In an individual medical history form 
dated in 1995, the veteran indicated that she was in pretty 
good health and was on estrogen replacement.

VA Medical Center treatment records dated July 1990 to August 
1994 indicated that the veteran was seen throughout 1992 for 
low back pain.  The veteran was hospitalized in December 1992 
with a diagnosis of dysmenorrheal and endometriosis and 
underwent a hysterectomy.

E.M., in a statement dated in December 1997, indicated that 
he had been the veteran's executive officer during the Gulf 
War.  He stated that the veteran had reported to his female 
executive officer that she had several periods during a 
month.  He became aware of this and inquired about her rapid 
weight loss (losing over 40 pounds during the 6 months in the 
desert).  He indicated that the camp's medical officer was 
concerned because of a persistent deep cough and lower-
abdominal pain, related to her "cycle."  He stated that 
medical facilities in their area were not equipped to 
investigate the problems dealing with "irregularity."  E.M. 
stated that he advised the veteran that she should report 
these problems on her exit physical.  

At her March 1998 RO hearing, the veteran testified that she 
had endometriosis and had it treated in 1988.  She stated 
that she had symptoms of burning in her right and left lower 
back.  The veteran indicated that these symptoms resolved in 
1988 after her laser procedure.  She testified that she did 
not have recurrence of the burning in her lower back prior to 
going on active duty in January 1991.  She indicated that 
while on active duty between January and June 1991 her 
periods were not as timely as they usually were.  She stated 
that she kept a diary to indicate when her periods would 
occur.  She noted different types of symbols in her diary to 
warn her when her period was about to come and had marked 
instances in her calendar from June 1998 to indicate lower 
back pain.  She stated that for the 17 months after June 1991 
until she underwent her hysterectomy, she had back pain that 
prompted the surgery.  She described the back pain as a 
burning.  She indicated that after the hysterectomy she did 
not have that burning type of back pain.

At her hearing, the veteran submitted copies of her 
engagement calendar from 1991, specifically for the period in 
which she was in service.  The calendar included different 
types of symbols, including shaded and non-shaded triangles 
regarding the veteran's menstrual cycles.  

At her March 2000 VA examination, the veteran reported that 
she had what she determined to be endometriosis and in 1985 
underwent laser surgery and her symptoms resolved.  The 
veteran indicated that she was never given a formal diagnosis 
of endometriosis by a physician.  She stated that in 1991 she 
went to the Gulf War and started having irregular menses and 
after returning home, she noticed excessive fatigue and her 
menses were still irregular.  She indicated she had a Pap 
smear done which showed endometrial hyperplasia.  She was 
referred to Little Rock, Arkansas, and they did an ultrasound 
and a Pap smear and there was a question of whether there was 
a mass in her left lower quadrant.  She indicated she 
underwent a laparoscopy at that time and had a complete 
hysterectomy, which was in 1992.  The veteran denied any 
abnormal vaginal discharge, bleeding, bowel, or bladder 
dysfunction.  The diagnoses were history of endometriosis; 
status post complete hysterectomy; depression.

The examiner indicated that the veteran was treated for what 
seemed to be endometriosis prior to 1991 and again she was 
treated for endometriosis after 1991, which was the same 
disorder.  The examiner indicated that there was an increase 
in the severity of her symptoms after returning home from the 
Gulf War in 1991.  The examiner opined that as far as it 
being beyond what was the natural progression of the disease, 
this disease was not predictable and it could vary from 
patient to patient and certainly her history was no uncommon 
for this disease process.

VA outpatient treatment records dated March 2001 to November 
2002 show a history of hysterectomy.

A VA examination dated May 2001 showed that the claims file 
was sent for review prior to the examination.  It was noted 
that the veteran had a laparoscopy in 1988 for endometriosis 
upon entry into active duty in January of 1991.  It was noted 
that at the time of discharge from active duty in June 1991 
she had endometriosis and oligomenorrhea.  A BVA remand dated 
November 2000 asked the examiner to comment on whether there 
was an increase in the severity of any disability that she 
had at the time of entry and at the time of discharge and the 
examiner indicted that not to the best of his medical 
knowledge.  The examiner stated that the final pathology 
report for the veteran's hysterectomy revealed leiomyoma, 
endometriosis, and chronic cervicitis.  The examiner 
indicated that there had not been an increase in severity in 
the veteran's endometriosis during her period of active duty 
from January to June 1991 and her hysterectomy was performed 
due to various diagnoses.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated December 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the December 2002 letter, the 
veteran submitted a Statement in Support of Claim, VA Form 
21-4138, dated January 2003 in which she indicated that she 
had no further medical evidence to submit on her service 
connected hysterectomy claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (c) (2003).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where a pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2003).

Analysis

There are several medical reports showing the veteran had 
endometriosis before her active service in 1991, and the 
veteran does not contend otherwise.  Therefore, there is 
clear and unmistakable evidence that the veteran's 
gynecological disability, including endometriosis, pre-
existed her active service in 1991.

The next question that must be resolved is whether the 
gynecological disability, including endometriosis, increased 
in severity in service beyond the natural progress of the 
disaease.  With regard to this question, the evidence is 
mixed, but there is a very clear statement from the veteran's 
executive officer explaining that the veteran had persistent 
and substantial gynecological problems while serving in the 
Persian Gulf.  At least one VA medical opinion is to the 
effect that the progress of gynecological disorders such as 
the veteran's is unpredictable.  Although one VA examiner has 
reported that the endometriosis did not increase in severity 
in service, the same examiner concedes that the veteran had a 
hysterectomy within a relatively short time after service as 
a result of "various diagnoses."  Taken together, the 
evidence reasonably supports the conclusion that the 
veteran's gynecological disability, including endometriosis, 
increased in severity in service beyond the natural progress 
of the disease and resulted in a hysterectomy shortly after 
service.  Under such circumstances, the grant of service 
connection for gynecological disability with endometriosis, 
resulting in hysterectomy, is warranted. 



ORDER

Entitlement to service connection for gynecological 
disability with endometriosis resulting in hysterectomy is 
granted.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



